Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 and 4/5/2022 are being considered by the examiner.

Reasons for Allowance
Claims 1-21 are allowed.
The following is an examiner's statement of reasons for allowance:
Claims 1-21 cite first navigation scheme and second navigation scheme. Examiner notices that applicant discloses “the first navigation scheme comprising a first-person navigation scheme including a set of navigation tools (such as camera position and camera orientation tools)” in [0026]; “the second navigation scheme 120 comprises a standard navigation scheme that includes a set of navigation tools (such as orbit, pan, and zoom tools)” in [0032]; “The user may use the orbit tool to rotate the 3D virtual environment (and thus rotate the object of focus)… Rotating the 3D virtual environment and object via the orbit tool changes the camera orientation to the 3D virtual environment to enable viewing of an object at various different angles” in [0036]. Here, both first navigation scheme and second navigation scheme include a rotation tool, it is directed to an indefinite boundary to interpret a rotation navigation using either the first navigation scheme or the second navigation scheme. Since there is no way to distinguish first navigation scheme from second navigation scheme, the skilled in the art won’t understand how to enable second navigation scheme in response to determining that the first navigation action and the second navigation action, which is cited in independent claims. 
The patent trial and appeal board reversed the rejection by following reason:
 At best, the Examiner's findings with respect to Khan show that two different navigation schemes are utilized in Khan's system, but there is no indication that navigation actions within one scheme cause the other scheme to be enabled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221. The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712727776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiming He/
Primary Examiner, Art Unit 2612